DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are currently pending and have been considered below
Claim Objections
Claims 27 and 37 are objected to because of the following informalities: “copper pine” should instead say “copper pin.”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,912,291. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘291 Patent teaches each and every element of claims 21-40 of the current application. For example, claim 1 of the ‘291 Patent teaches each and every element of independent claims 21 and 31 of the current application, while claim 11 of the ‘291 Patent teaches each and every element of independent claim 31 of the current application. Also, dependent claims 2-10 and 12-20 of the ‘291 Patent teach each and every limitation of claims 22-29 and 32-40 of the current application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1259664 to Peters (“Peters”) in view of U.S. Publication No. 20010015029 to Carter et al. (“Carter”) and U.S. Patent No. 2663113 to Tongson (“Tongson”).
Regarding independent claim 21, Peters teaches a fishing line weight, comprising: a first body (11) comprising a first hole (14), and a first groove (15’); a second body (10) comprising a second hole (12) substantially aligned with the first hole (p. 1, lines 48-56; FIG. 5), a second projection (13) substantially aligned with the first groove (p. 1, lines 59-61); and a pin (16-18) disposed in the first hole and the second hole (p. 1, lines 62-69; FIG. 5), wherein the first body is unconnected with the second body (p. 1, lines 62-69; FIGS. 3-5), wherein the first tungsten body and second tungsten body are configured to pivot toward each other in a clamshell arrangement to capture a fishing line between the first tungsten body and the second tungsten body, and wherein the first tungsten body and the second tungsten body are configured to pivot away from each other in the clamshell arrangement to release the fishing line captured between the first tungsten body and the second tungsten body (FIG. 5, showing that before the projection (13) is inserted into groove (15’), the first and second bodies are pivotable about pin (16-18)).
Peters does not explicitly teach the first and second bodies are tungsten bodies. 
Carter teaches a fishing line weight made of tungsten (¶ [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weight of Peters such that the first and second bodies are made of tungsten, as taught by Carter, in order to provide a weight that is small in size to reduce drag, and which produces a loud sound when striking the water to attract fish (see, e.g., Carter at ¶ [0042]).
Peters does not explicitly teach he first body having a first projection and the second body having a second groove that is substantially aligned with the first projection.
Carter teaches a first body (104) having a first projection (112 on first piece 104) and a first groove (114 on first piece 104), and a second body (106) having a second groove (114 on second piece 106) that is substantially aligned with the first projection (¶ [0059], FIGS. 12 and 13) and a second projection (112 on second piece 106) that is substantially aligned with the first groove (¶ [0059], FIGS. 12 and 13) .  
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the fishing line weight of Peters to include both first and second projections that substantially align with first and second grooves, as taught by Carter, in order to strengthen the connection between the bodies when they are engaged, and also to ensure proper rotational alignment of the bodies relative to each other, for easy insertion of the pin through both bodies.
While Peters teaches a pin, Peters does not explicitly teach a copper pin.
Tongson, however, teaches a fishing line weight comprising a copper pin (15, col. 1, lines 50-52). 
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the teachings of Peters by making the pin out of copper, as taught by Tongson, in order to provide a pin that is formed of a corrosion resisting material (see Tongson at col. 1, lines 50-52).
Regarding independent claim 30, Peters teaches a fishing line weight, comprising: a first body (11) comprising a first hole (14); a second body (10) comprising a second hole (12) substantially aligned with the first hole (p. 1, lines 48-56; FIG. 5); and a pin (16-18) disposed in the first hole and the second hole (p. 1, lines 62-69; FIG. 5), wherein the first body is unconnected with the second body (p. 1, lines 62-69; FIGS. 3-5), wherein the first body and second body are configured to pivot toward each other in a clamshell arrangement to capture a fishing line between the first tungsten body and the second tungsten body, and wherein the first tungsten body and the second tungsten body are configured to pivot away from each other in the clamshell arrangement to release the fishing line captured between the first tungsten body and the second tungsten body (FIG. 5, showing that before the projection (13) is inserted into groove (15’), the first and second bodies are pivotable about pin (16-18)).
Peters does not explicitly teach that the first and second bodies are tungsten bodies. 
Carter teaches a fishing line weight made of tungsten (¶ [0042]). 
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the fishing line weight of Peters such that the first and second bodies are made of tungsten, as taught by Carter, in order to provide a weight that is small in size and thus creates less drag, and which produces a loud sound when striking the water to thus attract fish (see Carter at (¶ [0042]).
While Peters teaches a pin, Peters does not explicitly teach a copper pin.
Tongson, however, teaches a fishing line weight comprising a copper pin (15, col. 1, lines 50-52). 
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the teachings of Peters by making the pin out of copper, as taught by Tongson, in order to provide a pin that is formed of a corrosion resisting material (see Tongson at col. 1, lines 50-52).
Regarding independent claim 31, Peters teaches a fishing line weight, comprising: a first body (11) comprising a first hole (14) and a first groove (15’), wherein the first hole is formed through an entire depth of the first body (p. 1, lines 48-56; FIG. 5); a second body (10) comprising a second hole (12) substantially aligned with the first hole (p. 1, lines 48-56; FIG. 5), a second projection (13) substantially aligned with the first groove (p. 1, lines 59-61), wherein the second hole is formed through substantially an entire depth of the second body (p. 1, lines 48-56; FIG. 5); and a pin (16-18) disposed in the first hole and the second hole (p. 1, lines 62-69; FIG. 5), wherein the first body is unconnected with the second body (p. 1, lines 62-69; FIGS. 3-5); wherein the first body and second body are configured to pivot toward each other in a clamshell arrangement to capture a fishing line between the first tungsten body and the second tungsten body, and wherein the first tungsten body and the second tungsten body are configured to pivot away from each other in the clamshell arrangement to release the fishing line captured between the first tungsten body and the second tungsten body (FIG. 5, showing that before the projection (13) is inserted into groove (15’), the first and second bodies are pivotable about pin (16-18)).
Peters does not explicitly teach that the first and second bodies are tungsten bodies. 
Carter teaches a fishing line weight made of tungsten (¶ [0042]). 
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the fishing line weight of Peters such that the first and second bodies are made of tungsten, as taught by Carter, in order to provide a weight that is small in size and thus creates less drag, and which produces a loud sound when striking the water to thus attract fish (see Carter at (¶ [0042]).
Peters does not explicitly teach the first body having a first projection and the second body having a second groove that is substantially aligned with the first projection.
Carter teaches a first body (104) having a first projection (112 on first piece 104) and a first groove (114 on first piece 104), and a second body (106) having a second groove (114 on second piece 106) that is substantially aligned with the first projection (¶ [0059], FIGS. 12 and 13) and a second projection (112 on second piece 106) that is substantially aligned with the first groove (¶ [0059], FIGS. 12 and 13) .  
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the fishing line weight of Peters to include first and second projections that substantially align with first and second grooves, as taught by Carter, in order to strengthen the connection between the bodies when they are engaged, and also to ensure proper rotational alignment of the bodies relative to each other, for easy insertion of the pin through both bodies.
While Peter teaches a pin, Peter does not explicitly teach a copper pin.
Tongson, however, teaches a fishing line weight comprising a copper pin (15, col. 1, lines 50-52). 
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the teachings of Peters by making the pin out of copper, as taught by Tongson, in order to provide a pin that is formed of a corrosion resisting material (see Tongson at col. 1, lines 50-52).
Regarding claims 22 and 32, the combination of Peters, Carter, and Tongson teaches each and every element of claims 21 and 31 as described above, and Peters teaches at least one of the first and second bodies has a substantially semi-circular shape (p. 1, lines 48-50; FIGS. 1-5).
Regarding claims 23 and 33, the combination of Peters, Carter, and Tongson teaches each and every element of claims 22 and 32 as described above, and Peters teaches that when the second projection is disposed in the first groove, the first and second bodies form a substantially spherical shape (FIGS. 2 and 5).
Carter teaches that when the first projection (112 on first piece 104) is disposed in the second groove (114 on second piece 106) and the second projection (112 on second piece 106) is disposed in the first groove (114 on first piece 104), the first and second bodies (112, 114) form a substantially spherical shape (FIGS. 12 and 13). 
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the fishing line weight of Peters to include first and second projections that substantially align with first and second grooves, as taught by Carter, in order to strengthen the connection between the bodies when they are engaged, and also to ensure proper rotational alignment of the bodies relative to each other, for easy insertion of the pin through both bodies.
Regarding claims 24 and 34, the combination of Peters, Carter, and Tongson teaches each and every element of claims 33 and 33 as described above, and Peters teaches that the pin has a substantially cylindrical shape (p. 1, lines 62-69; FIG. 5).
Regarding claims 25 and 35, the combination of Peters, Carter, and Tongson teaches each and every element of claims 24 and 34 as described above, and Peters teaches a first portion of the pin substantially fills the first hole, and wherein a second portion of the pin substantially fills the second hole (p. 1, lines 62-69; FIG. 5).
Regarding claims 26 and 36, the combination of Peters, Carter, and Tongson teaches each and every element of claims 25 and 35 as described above, and Peters teaches an outermost end of the first portion of the pin is substantially flush with a side of the first body facing away from the first projection (FIG. 5).
Regarding claims 27 and 37, the combination of Peters, Carter, and Tongson teaches each and every element of claims 26 and 36 as described above, and Peters teaches an outermost end of the second portion of the pin is substantially flush with a side of the second body facing away from the second projection (FIG. 5). 
Regarding claims 28 and 38, the combination of Peters, Carter, and Tongson teaches each and every element of claims 21 and 31 as described above, and Peters teaches that each of the first and second bodies have semi-circular shapes, and a first flat surface of the first body is configured to be in direct contact with a second flat surface of the second body when pressure is applied to at least one of the first and second bodies along a length of the copper pin (FIGS. 2 and 5. Regarding the limitation “when pressure is applied to at least one of the first and second tungsten bodies along a length of the copper pin,” this is a functional limitation that Peters as modified by Carter and Tongson is capable of performing-- pressure could be applied to at least one of the bodies along a length of the copper pin. Also, it appears that Peters would require pressure to be applied to one of the bodies along the length of the pin, in order to connect them as shown in FIG 5. See Peters at p. 1, lines 62-82).
Regarding claims 29 and 39, the combination of Peters, Carter, and Tongson teaches each and every element of claims 28 and 38 as described above, and Peters teaches that when the second projection is disposed in the first groove, the first and second bodies form a substantially spherical shape (FIGS. 2 and 5).
Carter teaches that when the first projection (112 on first piece 104) is disposed in the second groove (114 on second piece 106) and the second projection (112 on second piece 106) is disposed in the first groove (114 on first piece 104), the first and second bodies (112, 114) form a substantially spherical shape (FIGS. 12 and 13). 
It would have been obvious to one of ordinary skill in the art on the effective filing date to modify the fishing line weight of Peters to include first and second projections that substantially align with first and second grooves, as taught by Carter, in order to strengthen the connection between the bodies when they are engaged, and also to ensure proper rotational alignment of the bodies relative 
Regarding claim 40, the combination of Peters, Carter, and Tongson teaches each and every element of claim 31 as described above, and Peters teaches that the pin projects through at least one of the first and second holes when the first and second bodies are in direct contact with each other (FIGS. 2 and 5).
Note to Applicant
Prosecution of this case would likely be advanced, if independent claims 21 and 31 are amended to recite “wherein the copper pin operates as a flexible pivot point for reversibly pivoting the first tungsten body relative to the second tungsten body to capture the fishing line at a position spaced apart from the copper pin” (and if independent claim 30 is canceled, or at least amended to include the features of claims 21 and/or 31).


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643